JUDGMENT
RIDGWAY, Judge:
This action having been duly submitted for decision; the Court, after due deliberation, having rendered decisions herein; and in the absence of any substantive comments in opposition to the Final Results of Redetermination Pursuant to Court Remand (filed November 9, 2009);
Now, therefore, in conformity with said decisions, it is hereby
ORDERED, ADJUDGED, and DECREED that the U.S. Department of Commerce’s Final Results of Redetermination Pursuant to Court Remand be, and hereby are, sustained.